Exhibit 10.56
OPTION GRANT NOTICE
UNDER THE
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
Catalent, Inc. (the “Company”), pursuant to its 2018 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the Option set forth below, at an Exercise Price per
share as set forth below. The Option is subject to all of the terms and
conditions as set forth herein and in the Substitute Option Agreement (the
“Agreement”), the Rollover Agreement, dated May 9, 2019, between the Company and
the Participant (the “Rollover Agreement”), and the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein or in the Agreement shall have the meaning set forth in the Plan.
Participant:     Peter L. Buzy
Date of Grant:    May 17, 2019
Number of Shares
Subject to Option:    230,093, subject to adjustment as set forth in the Plan
and      the Rollover Agreement.
Exercise Price per Share:   $0.88, subject to adjustment as set forth in the
Plan and the
Rollover Agreement.
Option Period Expiration Date:  December 16, 2024
Type of Option:    Nonqualified Stock Option
Vesting Schedule:    100% vested and exercisable as of the Date of Grant.
By the Participant’s signature below, the Participant acknowledges receipt of
this Option Grant Notice, the Agreement, and the Plan, and, as an express
condition to the grant of Stock Options hereunder, agrees to be bound by the
terms of this Option Grant Notice, the Agreement, and the Plan.
The Agreement, the Plan, and Plan Prospectus are available on Morgan Stanley’s
StockPlan Connect website. Morgan Stanley is the Company’s third-party plan
administrator.
ACKNOWLEDGED & AGREED




/s/ Peter L. Buzy
Peter L. Buzy











--------------------------------------------------------------------------------

Exhibit 10.56


 EXECUTION COPY
SUBSTITUTE OPTION AGREEMENT
UNDER THE
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), the Rollover Agreement by and
between the Participant and Catalent, Inc., dated as of May 9, 2019, and subject
to the terms of this Option Agreement (this “Agreement”) and the Plan (as
defined below), Catalent, Inc. (the “Company”) and the Participant agree as
follows.
1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan or the Grant Notice, as
applicable.
(a) Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.
(b) Plan. The term “Plan” means the 2018 Omnibus Incentive Plan, as in effect
from time to time.
(c) Termination Date. The term “Termination Date” means the date upon which the
Participant incurs a Termination for any reason.
(d) Vested Portion. The term “Vested Portion” means, at any time, the portion of
the Option which has become and remains vested in accordance with the Grant
Notice and this Agreement.
2. Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Grant Notice and the Plan, for good and valuable consideration,
the Company hereby grants to the Participant the right and option to purchase,
all or any part of the aggregate number of shares of Common Stock subject to the
Option provided in the Grant Notice, at an Exercise Price per share as provided
in the Grant Notice. The Options granted pursuant to this Agreement shall be
Substitute Awards, as defined in the Plan.
3. Vesting. The Option is fully vested on the date of grant as provided in the
Grant Notice
such that the Vested Portion represents 100% of the Option.
4. Treatment on Termination. If the Participant incurs a Termination for any
reason, the
Vested Portion of the Option shall remain exercisable for the applicable period
set forth in Section 5.




--------------------------------------------------------------------------------

Exhibit 10.56
5. Exercise of Options. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the Option Period Expiration Date.
Notwithstanding the foregoing, if the Participant incurs a Termination prior to
the Option Period Expiration Date, the Vested Portion of the Option shall remain
exercisable for the period set forth below.
(a) Death. If the Participant incurs a Termination due to death, the Participant
may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) the first anniversary of the Termination Date and (B) the Option Period
Expiration Date.
(b) Disability. If the Participant incurs a Termination due to Disability, the
Participant may exercise the Vested Portion of the Option for a period ending on
the earlier of (A) the first anniversary of the Termination Date and (B) the
Option Period Expiration Date.
(c) Other Terminations. If the Participant incurs a Termination for any other
reason not covered by clauses (a) and (b) above, the Participant may exercise
the Vested Portion of the Option for a period ending on the earlier of (A) the
90th day following the Termination Date and (B) the Option Period Expiration
Date.
6. Method of Exercising Option. All or any portion of the Vested Portion of the
Option may be exercised by the delivery of notice of the number of shares
subject to the Option that are being exercised accompanied by payment in full of
the Exercise Price applicable to the portion of the Option so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company’s General Counsel; or (y) to a third-party plan
administrator as may be arranged for by the Company or the Committee from time
to time for purposes of the administration of outstanding Options under the
Plan, in the case of either (x) or (y), as communicated to the Participant by
the Company from time to time. Payment of the aggregate
Exercise Price may be made using any of the methods described in Section 7(d)(i)
or (ii) of the Plan; provided, that the Participant shall obtain written consent
from the Committee prior to the use of the method described in Sections
7(d)(ii)(A) of the Plan.
7. Issuance of Shares. If the Participant elects to exercise all or any portion
of the Option, then, as promptly as practical after receipt of such notification
and full payment of the Exercise Price and any required withholding or any other
applicable taxes, the Company shall issue or transfer to the Participant the
number of shares with respect to which the Option has been so exercised, and
shall either
(a) deliver to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) credit such shares to the
Participant’s account at the third-party plan administrator.
8. [RESERVED]
9. [RESERVED]
10. Non-Transferability. The Option is not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Whenever the word



--------------------------------------------------------------------------------

Exhibit 10.56
“Participant” is used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply
to executors, the administrators or the person or persons to whom the Option may
be transferred by will or by the laws of descent and distribution in accordance
with Section 14(b) of the Plan, the word “Participant” shall be deemed to
include such person or persons. Except as otherwise provided in this Agreement
or the Plan, no assignment or transfer of the Option, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right in
this Agreement or the Plan whatsoever, but immediately upon such assignment or
transfer the Option shall be forfeited and become of no further effect.
11. Rights as Stockholder. The Participant or a Permitted Transferee of the
Option shall have no rights as a stockholder with respect to any shares of
Common Stock covered by the Option until the Participant becomes the holder of
record or the beneficial owner of such Common Stock, and no adjustment shall be
made for dividends or distributions or other rights in respect of such shares of
Common Stock for which the record date is prior to the date upon which the
Participant becomes the holder of record or the beneficial owner thereof.
12. Tax Withholding.
(a) Responsibility for Taxes. The Participant acknowledges that, regardless of
any
action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that neither the Company
nor the Service Recipient (1) makes any representation or undertaking regarding
the treatment of any Tax-Related Item in connection with any aspect of the
Option, including, but not limited to, the grant, vesting, exercise, or
settlement of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such settlement and the receipt of any dividend or any dividend
equivalent; and (2) commits to or is under any obligation to structure the terms
of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction, the Participant acknowledges that the Company or the Service
Recipient (or former Service Recipient, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b) Satisfaction of Withholding Obligations. Prior to any relevant taxable or
tax
withholding event, as applicable, the Participant shall make adequate
arrangements satisfactory to the Company or the Service Recipient, as
appropriate, to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and the Service Recipient, or their respective agents, at
their discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by any of the means described in the Plan or by such other
means or method as the Committee in its sole discretion and without notice to
the Participant deems appropriate;



--------------------------------------------------------------------------------

Exhibit 10.56
provided, however, that, if the Participant is subject to Section 16 of the
Exchange Act, then the Participant may elect, in advance of any tax withholding
event, to satisfy the amount of all required Tax-Related Items in respect of the
Option in cash, and, in the absence of Participant’s timely election, the
Company will withhold shares of Common Stock upon the relevant tax withholding
event.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum or another rate that is higher than the Participant's actual rate is
used, the Company or the Service Recipient may refund any over-withheld amount
to the Participant in cash (with no entitlement to the Common Stock equivalent),
or, if not refunded, the Participant may seek a refund from the local tax
authorities. If the obligation for Tax-Related Items is satisfied by withholding
shares of Common Stock, the Participant shall be deemed for tax purposes to have
been issued the full number of shares of Common Stock subject to the exercised
Option, notwithstanding that a portion of the shares of Common Stock is held
back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant shall pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.
13. Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as provided in this Agreement; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
14. No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Option that are the subject of this Agreement shall be
construed as giving the Participant the right to be retained in the employ of,
or in any consulting relationship to, the Company or any of its Affiliates or
Subsidiaries. Further, the Company, or, if different, the Service Recipient, may
at any time dismiss the Participant or discontinue any consulting



--------------------------------------------------------------------------------

Exhibit 10.56
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided in this Agreement.
15. Nature of Grant. In accepting the grant of the Option, the Participant
acknowledges, understands, and agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the Option does not create any contractual or other right to
receive
future grants of Options, or benefits in lieu of Options, even if Options have
been granted in the past;
(c) all decisions with respect to future Options or other grants, if any, will
be at the sole discretion of the Company;
(d) neither the Option grant nor the Participant’s participation in the Plan
shall create any right to employment or be interpreted as forming an employment
or service contract with the Company, the Service Recipient or any Affiliate or
Subsidiary of the Company or interfere with the ability of the Company, the
Service Recipient or any Affiliate or Subsidiary of the Company, as applicable,
to terminate the Participant’s employment or service contract (if any), to the
extent otherwise permitted by law or any applicable agreement other than this
Agreement;
(e) unless otherwise agreed with the Company, none of the Option, the shares of
Common Stock subject to the Option, and the income and value of same is granted
as consideration for, or in connection with, the service the Participant may
provide as a director of the Company, the Service Recipient, or any Affiliate or
Subsidiary of the Company;
(f) the Participant is voluntarily participating in the Plan;
(g) none of the Option, the shares of Common Stock subject to the Option, and
the income and value of same is intended to replace any pension right or other
form of compensation;
(h) none of the Option, the shares of Common Stock subject to the Option, and
the income and value of same is part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, or end-of-service payments, any bonus,
holiday pay, long-service award, pension, or retirement or welfare benefit, or
any similar payment;
(i) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(j) unless otherwise provided in the Plan or by the Company in its discretion,
neither the Option nor any benefit evidenced by this Agreement creates any
entitlement either (i)



--------------------------------------------------------------------------------

Exhibit 10.56
to have the Option or any such benefit transferred to or assumed by another
company or (ii) to be exchanged, cashed out, or
substituted for, in connection with any corporate transaction affecting the
Common Stock; and
(k) the Participant acknowledges and agrees that none of the Company, the
Service Recipient, and any Affiliate or Subsidiary of the Company shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency, if any, and the United States Dollar that may affect the value of the
Option or of any amount due to the Participant pursuant to the settlement of the
Option or the subsequent sale of any share of Common Stock acquired upon
settlement.
16. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.
17. Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use, and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Option grant material by and among, as applicable, the Service Recipient, the
Company and its other Affiliates or Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Service Recipient, the Company, and is
other Affiliates or Subsidiaries may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares of Common Stock or directorships held in the Company, or details of all
Options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested, or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering, and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other third-party administrator or stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country.The Participant understands that the Participant may
request a list with the names and addresses of any potential recipient of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Morgan Stanley Smith Barney LLC, and any
other possible recipient that may assist the Company (presently or in the
future) with implementing, administering, and managing the Plan to receive,
possess, use, retain, and transfer the Data, in electronic or other



--------------------------------------------------------------------------------

Exhibit 10.56
form, for the sole purpose of implementing, administering, and managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer, and manage
the Participant’s participation in the Plan. The Participant understands that
the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendment to
Data, or refuse or withdraw the consents in this Section 17, in any case without
cost, by contacting in writing the Participant’s local human resources
representative. Further, the Participant understands that the Participant is
providing on a purely voluntary basis the consents described in this Agreement.
If the Participant does not consent, or if the Participant later seeks to revoke
the Participant’s consent, the Participant’s Employment or service with the
Service Recipient will not be adversely affected; the only adverse consequence
of refusing or withdrawing the Participant’s consent is that the Company may be
unable to grant Options or other awards to the Participant or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
The Participant understands that the Company may rely on a different legal basis
for the collection, processing and/or transfer of Data either now or in the
future and/or request the Participant to provide another data privacy consent.
If applicable and upon request of the Company or the Service Recipient, the
Participant agrees to provide an executed acknowledgment or data privacy consent
(or any other acknowledgments, agreements or consents) to the Company and/or the
Service Recipient that the Company and/or the Service Recipient may deem
necessary to obtain under the data privacy laws in the Participant’s country,
either now or in the future. The Participant understands that the Participant
may be unable to participate in the Plan if the Participant fails to execute any
such acknowledgment,
agreement or consent requested by the Company and/or the Service Recipient.
18. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and, to the extent permitted, assigns or other
Permitted Transferees of the parties to this Agreement.
19. Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel, or terminate, this Agreement, prospectively or
retroactively (including after the Participant’s Termination); provided, that
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of the Participant under this Agreement shall not to that extent be
effective without the consent of the Participant. No waiver by either of the
parties hereto of their rights under this Agreement shall be deemed to
constitute a waiver with respect to any subsequent occurrence or transaction
under this Agreement unless such waiver specifically states that it is to be
construed as a continuing waiver.




--------------------------------------------------------------------------------

Exhibit 10.56
20. Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the federal and state courts located in the State
of New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.
21. Plan. The terms and conditions of the Plan are incorporated in this
Agreement by reference. In the event of a conflict or inconsistency between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the Plan shall govern and control.
22. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
23. Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the,
Option and on any share of Common Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreement or
undertaking that may be necessary to accomplish the foregoing.
24. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to the insider trading restrictions and/or
market abuse laws of one or more countries that may affect the Participant’s
ability to accept, acquire, sell, or otherwise dispose of shares of Common
Stock, rights to shares of Common Stock (e.g., Options) or rights linked to the
value of shares of Common Stock under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before the Participant possessed inside information. Further, the
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees and (ii) “tipping”
third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restriction that may be imposed under any applicable Company securities
trading policy. The Participant acknowledges that Participant is responsible for
complying with any applicable restrictions and is encouraged to speak to
Participant’s personal legal advisor for further details regarding any insider
trading and/or market abuse laws applicable to the Participant.
25. Entire Agreement; Miscellaneous. This Agreement, the Grant Notice, and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Option. This Agreement, the Grant Notice, and the Plan supersede
any prior agreements, commitments, or negotiations concerning the Option. The
headings used in this Agreement are for convenience only and shall not affect
its interpretation.




--------------------------------------------------------------------------------

Exhibit 10.56
[Remainder of page intentionally left blank]




IN WITNESS WHEREOF, the parties have executed this Agreement as of May 17, 2019.
CATALENT, INC.




By: /s/ Lance Miyamoto
Name: Lance Miyamoto
Title: Senior Vice President, Human Resources




/s/ Peter L. Buzy
PARTICIPANT : Peter L. Buzy

